DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high degree of optical clarity” in claims 1 and 15 is a relative term which renders the claim indefinite. The term “high degree of optical clarity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what level of clarity is required by the claims. Dependent claims are rejected for the same reason.
The term “high level of moisture barrier” in claims 1 and 15 is a relative term which renders the claim indefinite. The term “high level of moisture barrier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what level of moisture barrier property is required by the claims. Dependent claims are rejected for the same reason.
Claim 22 recites the limitation "the moisture barrier layer" in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. Parent claim 15 recites “a first moisture barrier layer” and “a second moisture barrier layer”. It is not clear which layer claim 22 further limits or if the claim sets forth an additional moisture barrier layer.
Claim 29 recites the limitation "the laminated polyolefin-based film structure" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim
Claim 30 recites the limitation "the laminated polyolefin-based film structure" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim


Claims 5 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 requires “the heat sealant layer is formed of a polyethylene polymer.” Parent claim 1, however, already states “the heat sealant layer comprising a polyethylene polymer”. Therefore, claim 5 fails to further limit claim 1.
Claim 20 requires “the heat sealant layer is formed of a polyethylene polymer.” Parent claim 15, however, already states “the heat sealant layer comprising a polyethylene polymer”. Therefore, claim 20 fails to further limit claim 15.


Claim Rejections - 35 USC § 102
Claim(s) 1, 5-7, 10, 15-16, 20, 22-23, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berbert et al. (US 2021/0339925).
Regarding claims 1 and 5:
Berbert discloses polyethylene-based recyclable films for packaging comprising a base film, a sealant, and a barrier material between the base film and the sealant [abstract; 0001; 0007]. The films have high clarity and moisture barrier property [0025]. The base film comprises polyethylene and has a multilayer structure [0035; 0039]. The base film is crosslinked by exposure to electron beam or ultraviolet radiation, which provides improved heat resistance that prevents distortion [0050; 0053-0054; 0078]. The outer layer of the multilayer base film is considered to be the presently claimed energy-cured coating and the inner layer(s) of the base film is considered to be the claimed skin layer. The sealant comprises polyethylene [0075].
Regarding claims 6-7:
Berbert teaches the base film comprises an inner layer of HDPE, which is also considered to be a moisture barrier layer [0039]. The HDPE has a density of 0.960-0.970 g/cc [0030].
Regarding claim 10:
Berbert teaches the crosslinking can done via ultraviolet irradiation [0050]. Although Berbert is silent with regard to monomers and oligomers as claimed, the final product of Berbert would be indistinguishable from the final product of the present claim.
Regarding claims 15 and 20:
Berbert teaches a film as discussed above. The barrier layer also provides oxygen barrier properties [0009]. The base film can comprise multiple layers of polyethylene, which inherently provides a moisture barrier [0039]. The sealant can also comprise multiple layers [0077]. An example structure comprises a base film having a three-layer structure (HDPE-LDPE/MDPE/HDPE-LDPE), a gas barrier layer, and a sealant layer having a three-layer (LLDPE/HDPE/mLLDPE) [0098-0102]. Therefore, the outermost layer of the base film corresponds to the present energy-cured coating, one of the inner layers of the base film corresponds to the present skin layer, and the other layer of the base film corresponds to the present first moisture barrier layer; and one of the inner layers of the sealant layer corresponds to the present second moisture barrier layer.
Regarding claim 16:
Berbert teaches the use of a primer layer between the base film and the barrier layer, and an adhesive layer between the barrier layer and the sealant layer [0103].
Regarding claims 22-23:
Berbert discloses HDPE-containing layers as discussed above. The HDPE has a density of 0.960-0.970 g/cc [0030].
Regarding claim 26:
Berbert teaches the crosslinking can done via ultraviolet irradiation [0050]. Although Berbert is silent with regard to monomers and oligomers as claimed, the final product of Berbert would be indistinguishable from the final product of the present claim.


Claim Rejections - 35 USC § 103
Claim(s) 2-4, 11-12, 17-19, 21 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berbert et al. (US 2021/0339925).
Regarding claims 2, 11-12, 17, and 27-28:
Berbert teaches the base film can have any transparency level in between high clarity and opaque [0056].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide any level of clarity, i.e., haze, including values within the claimed range, desired for a given end use (e.g., to provide arbitrary visibility of any packaged contents).
Regarding claims 3 and 18:
Berbert teaches the film has a moisture transmission rate of less than 100 g/m2/24 hours when tested at 90% RH and 23° C [0063]
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the moisture transmission rate, including over values presently claimed, to provide the moisture barrier properties desired for a given end use.
Regarding claims 4 and 19:
Berbert teaches the film can have a layer of ink printed between any of the layers [0073].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a layer of printed ink between the outermost layer of the base film to provide decorative features while protecting the ink layer.
Regarding claim 21:
Berbert teaches the barrier layer can comprise a polyalcohol (i.e., polyvinyl alcohol) such as those sold under the name Nichigo G-Polymer from Nippon Gohsei [0066]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the polyvinyl alcohol taught by Berbert to provide a barrier property in accordance with its teachings.


Claim(s) 8-9 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berbert et al. (US 2021/0339925) in view of Rangwalla et al. (US 2022/0001660).
Regarding claims 8-9 and 24-25:
Berbert discloses polyethylene-based recyclable films as previously explained.
Berbert is silent with regard to the use of polyacrylate in the outermost layer.
Such polymers were known in the art. For example, Rangwalla discloses recyclable packaging that comprises oriented crosslinked polyethylene films [0002; 0011]. The film can further comprise acrylates to reduce the electron beam dose required to crosslink the film [0020].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add acrylate to the polyethylene taught by Berbert to reduce the electron beam dose required to crosslink the film.


Allowable Subject Matter
Claims 13-14 and 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787